



COURT OF APPEAL FOR ONTARIO

CITATION: Willmot v.
    Boutis, 2015 ONCA 72

DATE: 20150203

DOCKET: C59132

Hoy A.C.J.O., van Rensburg and Brown JJ.A.

BETWEEN

Julie Willmot

Plaintiff (Appellant)

and

Paula Boutis
,
Iler Campbell
, and the Law Society of Upper Canada

Defendants (
Respondents
)

Julie Willmot, acting in person

Jane E. Sirdevan, for the respondents Paula Boutis and
    Iler Campbell

Heard: January 23, 2015

On appeal from the order of Justice Alfred J. OMarra of
    the Superior Court of Justice, dated July 2, 2014.

ENDORSEMENT

[1]

The appellant appeals the decision of OMarra J. striking her statement
    of claim. She argues that the motion judge erred in concluding that the claim
    disclosed no cause of action and that the proceedings were an abuse of process
    because they sought to relitigate matters that had already been determined. The
    appellant also asserts that the motion judge erred in dismissing her
Charter
    of Rights
and
Human Rights Code
claims.

[2]

There is no error in the motion judges disposition of the motion. The
    appellants action takes issue with the conduct of the respondent Boutis who
    acted as counsel for the Public Guardian and Trustee as the appellants
    litigation guardian in certain litigation referred to as the Belleville
    litigation. It is apparent from the pleadings and the appellants presentation
    to this court that her real dispute is with what transpired during the
    Belleville litigation, and its outcome. The settlement of the Belleville
    litigation was properly undertaken by the Public Guardian and Trustee as the
    appellants litigation guardian, and received court approval. The appellant
    pursued and exhausted her rights of appeal in those proceedings. The motion judge
    was correct in his characterization of the action commenced against Ms. Boutis
    and her firm as a collateral attack on the Belleville proceedings and an
    attempt to relitigate matters that were already determined in those
    proceedings.

[3]

This was sufficient to dispose of the matter before the motion judge and
    is sufficient to dispose of the appeal. We would add that we see no error in
    the motion judges dismissal of the appellants claim for breach of her human
    rights and
Charter
rights, and his conclusions with respect to her
    claim alleging conspiracy.

[4]

Finally, we would dismiss the appellants motion to introduce fresh
    evidence on the appeal. The evidence, which relates to the appellants ongoing
    concerns about the Belleville property, would not have affected the outcome of
    the motion.

[5]

The appeal is accordingly dismissed with costs to the respondents in the
    sum of $6,500 inclusive of applicable taxes and disbursements.

Alexandra Hoy A.C.J.O.

K.
    van Rensburg J.A.

David
    Brown J.A.


